 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt Joseph HospitalandInternational Union of Oper-ating Engineers,Local399, AFL-CIO, PetitionerCase 13-RC-13501May 28, 1976DECISION AND ORDERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Chester LGrinage of the National Labor Relations Board Fol-lowing the hearing, and pursuant to Section 102 67 ofthe National Labor Relations Board Rules and Re-gulations and Statements of Procedure, Series 8, asamended, the Regional Director for Region 13 trans-ferred this case to the Board for decision The Em-ployer and Petitioner t each filed briefs and supple-mental briefsOn August 21, 1975, the Board, having determinedthat this and a number of other cases in the healthcare industry presented issues of importance in theadministration of the National Labor Relations Act,as amended, scheduled oral argument in this and re-lated cases, limited to the issue of the appropriate-ness and scope of a separate maintenance unit in thehealth care industry Oral arguments were heard onSeptember 9, 1975 2 Briefs and oral arguments on be-half ofamicus curiaewere permitted by the Boardand have been duly consideredThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error They are hereby affirmedUpon the entire record in this case, the Boardfinds1The Employer is engaged in the operation of anonprofit general hospital in Chicago, Illinois It hasgross annual revenues in excess of $5 milhon andannually receives $50,000 worth of goods from out-side the State of IllinoisWe find that the Employeris engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act, and that it will effec-tuate the purposes of the Act to assert jurisdictionherein2The Petitioner is a labor organization as definedin the Act and claims to represent certain employeesof the Employer3No question affecting commerce exists concern-mg the representation of certain employees of theiThe Petitioner's motion to disqualify Member Penello from participat-ing in any decision herein on the grounds that he will fail to consider therecord in thiscaseiswholly without merit and is hereby denied MemberPenello hasalso individually considered the motion and finds no basis fordisqualifying himself from participation in this case2Member Walther, while he did not participate in the oralargument, hasconsidered the record and the arguments of the partiesEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act for the following reasonsThe Employer herein operates a nonproprietaryhospital in Chicago, Illinois It employs about 750employees in 6 major administrative divisions whichoperate under the direction of an assistant adminis-trator In addition, there are several smaller depart-ments subordinate to the administrative divisionswhich provide necessary services to the patientsEach department within an administrative divisionhas a department head The divisions include nursingservices, rehabilitation services, professional services,materials management, financial services, and envi-ronmental services The last includes basic supportservice divisions, such as the laundry, housekeepingand parking, biomedical engineering, as well as themaintenance and engineering department The Peti-tioner seeks an election in a unit limited to about 32employees encompassing approximately 9 job classi-fications in the maintenance and engineering depart-ment The requested unit includes all stationary engi-neers and maintenance employees, but excludes allother employees, professionals, guards, and supervi-sorsThe Petitioner contends that the requested unitis appropriate on the ground that the employees con-stitute a readily identifiable group whose similarity offunctions and craft skills creates a community of in-terestwhich warrants separate representation TheEmployer contends that a unit limited to mainte-nance and engineering employees is presumptivelyinappropriate because they do not constitute a func-tionally distinct and homogeneous department withdiverse interests sufficient to override the broadercommunity of interest which they share with all otherhospital employees There is no history of collectivebargainingWe find, for the reasons given below,that the unit sought is inappropriateThe employees sought by Petitioner, as noted, areassigned to the maintenance and engineering depart-ment The maintenance shop, located in the base-ment of the main building,' and the boilerroom, lo-cated in the basement of the Manor building,4 are theprincipal bases of operation for employees of themaintenance and engineering department Like otherdepartments performing basic patient care services,themaintenance and engineering department oper-ates 24 hours a day, 7 days a week, on a three-shiftbasisThe particular employees sought by Petitioner areclassified as licensed stationary engineers, plumbers,carpenters, electricians, painters, andmaintenance3Housekeeping central sterilizing and central supply dietarymedicaleducation pharmacy storage and a machine equipment room,interalia,arealso located in the basement of the main building4 The laundry and the paint shop are also located there224 NLRB No 47 ST JOSEPH HOSPITAL271employees,classesI, II, and III I Many employees inthe maintenance and engineering department, in ad-dition to performing regularassignments,are also as-signed work listed on "work order" forms forwardedto the department from employees in other hospitaldepartmentsThe 10 stationaryengineersoperate andmaintainallhigh-pressure steam, heating, air-handling, andair-conditioning equipment There are threestation-ary engineers scheduled to work on each shift How-ever, only one stationaryengineerper shiftmaintainswatch at the control panel in the boilerroom Theothers in this classification check and maintain theabove-described equipment wherever it is located inother areas of the hospital 6 On the second shift andon weekends when only a skeletal crew of mainte-nance department personnel are assigned to duty,stationaryengineersare assigned to perform neces-sary maintenance work which other maintenance de-partment personnel cannot handle On the third shiftwhen no other maintenance department personnelare on duty, stationary engineers handle all routinemaintenance problems throughout the hospitalThe skilled tradesmen and the employees in thehighly skilledmaintenance classifications performcarpentry, plumbing, and electrical work, as well assome of the more complicated maintenance work IThe remaining maintenance employees performnumerous routine maintenance functions as part ofthe general maintenance program necessary to main-tain the efficiency of the entire hospital In carryingout these responsibilities, they have daily contactwith other employees assigned to various areasThus, maintenance I and II employees,interalga,in-stall floor and ceiling tile, and assist othersin main-taining and repairing machinery and steam and air-handling equipmentMaintenance III employees, onthe other hand, are generally engaged in performingunskilled tasks such as changing light bulbs,groundskeeping, and a variety of "handyman" typefunctions throughout the hospital5The employees in these classifications are a diversified group rangingfrom relatively unskilled maintenance employees in maintenance III to rela-tively skilled stationaryengineers,discussedinfra6 The maintenance department is also responsible for servicing and main-taining miscellaneous mechanical equipment located on the 5th and 13thfloors, and cooling towers on the roof of the main hospital building whichare part of the central heating and cooling system of the hospital7Other employees also do maintenance work, however Employees in thebiomedical department, who are not included in Petitioner's request, main-tain and repair patient-monitoring equipment and other portable sophisti-cated electrical equipment, such as suction machines and incubators Otherevidence in the record shows that employees in the housekeeping depart-ment, also a department not sought by the Petitioner, do repair work whichrequires the use of small handtoolsThe installation, repair, and maintenance of some hospital equipment iscontracted out This, the hospital has subcontracted for the repair of refrig-eration and freezer equipment, the "call light" system, and oxygen equipment,and the installation of heating and cooling equipmentThe Employer has also designated some employeesfrom the maintenance and engineering departmentas maintenance-floormen These individuals are per-manently assigned to four floors each and arecharged with performing routine maintenance func-tions reported by other employees working on thosefloors In addition, a maintenance employee is as-signed to work in the laundry area where he spendsthe entire day performing routine maintenance workEmployees in the maintenance and engineering de-partment generally spend the majority of their timeoutside the physical confines of the maintenance de-partment Thus, the painters are assigned to paintpatient rooms, offices, and other facilities in all areasof the hospital Likewise, electricians, plumbers, car-penters, and employees in other miscellaneous main-tenance classifications are assigned duties withintheir areas of expertise in other areas of the hospitalThe Employer estimated that they spend between60-90 percent of their time outside the maintenancedepartmentThe maintenance and engineering department em-ployees are subject to the same personnel policiesand receive the same fringe benefits as all other non-professional nonsupervisory employees Thus, eachemployee is covered by the same group hospital, re-tirement, and life insurance programs and each em-ployee enjoys the privileges of discounts for hospitaland pharmacy bills and for food in the cafeteriaThere is little difference between the hourly wagescale of the employees in the maintenance and engi-neering department and that of employees in otherdepartments Thus, the wage scale for employees inthe unit sought ranges from $3 43 per hour for themaintenance III classification to $7 50 per hour forstationary engineersThe wage scale for other em-ployees ranges from $2 93 per hour for various aidesto $8 55 per hour for some technicians Employeesare paid on a biweekly basis and generally work an8-hour shiftAs-noted,supra,three stationary engi-neers are assigned to each shiftWith respect to theremaining 22 employees in the maintenance and en-gineering department, about 19 of them are assignedto the first (day) shift, 3 are assigned to the secondshift, and none are assigned to the night shiftAll employees are notified of job openings in otherdepartments and employees are encouraged to applyby submitting a uniform transfer request through thepersonnel officeThe record shows that there aretransfers among all departments and there is someevidence of transfer from other departments into themaintenance III classificationThe record shows that there are about 100 nonpro-prietary hospitals in the Chicago area About one-third of them have agreements, or are engaged in 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining, in a variety of bargaining units, includingservice andmaintenanceunits The employees of theremaininghospitals are not represented The Peti-tioner represents employees at about 10 area hospi-tals, oneof which is the University of Illinois Medi-cal Center At five of these hospitals it representsstationaryengineersonly, at four it represents sta-tionaryengineersand employees who do mainte-nancework Thus, although thereis someevidence ofarea bargaining in units similar to that petitioned forherein, the record shows a varied bargaining pattern,which does not require the establishment of a sepa-rate unit of the maintenance and engineering depart-ment at the Employer's hospital 8It is also apparent that the maintenance and engi-neeringdepartment employees do not constitute aseparate appropriate unit on a craft basis The Em-ployer, contrary to the Petitioner, does not hire onlyjourneymen or their equivalent for craft positionsThe assistant administrator of the division testifiedthat the Employer looks for individuals who aretrained specialists in the various crafts capable of us-ing the customary tools of the trade in a skillful man-nerThe most skilled employees are the 10 licensed sta-tionary engineers The remaining craft-titled classifi-cations are not required to be journeymen nor doesthe Employer have a regular apprenticeship programto train journeymen All training, if necessary, isdone on the job when the less skilled are assigned toassist the more skilled employees Although the craft-like employees perform many tasks customarily per-formed by employees possessing their descriptive ti-tles,they also perform many relatively unskilledtasksMoreover, as notedsupra,the record testimonyshows that it is not uncommon for the Employer tohire independent contractors or to call upon the em-ployees of equipment suppliers to come upon thepremises and make repairs on many appliances andother types of machinery and equipment around thehospital which its own employees cannot do becauseof the nature of the repairs or because they do nothave the skills or tools to do the work Furthermore,it is clear from the entire record that the great majori-ty of tasks requires only "handyman" skills in orderto service and maintain the degree of efficiency nec-essary to achieve the objectives established by theEmployerInRiversideMethodist Hospital,223 NLRB 1084(1976),we have, for the reasons stated therein,8Water Tower Inn, a Partnership,139 NLRB 842 (1962), cited by thePetitioner in support of its assertion that area practice dictates a less com-prehensive unit, is clearly distinguishable on the facts,since there is no`extensive and deep-rooted bargaining history ' in evidence in this proceed-ingfound that the employees of a plant operations de-partment similar to those petitioned for herein do notcomprise a distinct and homogeneous group of em-ployees with interests sufficiently separate from otheremployees to warrant separate representation In thisproceeding, as set forth in detail,supra,the mainte-nance and engineering department employees soughtby the Petitioner are similar to those employees inRiversidein terms of their job duties and functions,the wide variety of their background and skills, thenature of the work performed, the substantial degreeof regular contact with other employees, and in thesharing of fringe benefits and other terms and condi-tions of employmentIn view of the entire record, and in the light of ourdecision inRiverside, supra,we find that the employ-ees of the maintenance and engineering departmentdo not possess a community of interest sufficientlyseparate and distinct from the broader community ofinterest which they share with all other service andmaintenanceemployees to warrant finding that theyconstitute a separate appropriate unitAccordingly, and as the Petitioner has not indi-cated that it would be willing to participate in anelection in a broader unit,' we shall dismiss the peti-tion hereinORDERIt is hereby ordered that the petition be, and ithereby is, dismissedCHAIRMAN MURPHY and MEMBER FANNING, dissent-ingThe record demonstrates that the employees in themaintenance and engineering department constitutea readily identifiable group whose related functions,skills, and conditions of employment establish theircommunity of interest Accordingly, we would directv In his separate concurring opinion inStVincent s Hospital223 NLRB638 (1976),Member Penello clarified his position as taken inShrinersHospitals for Crippled Children217 NLRB 806 (1975) on the appropriate-ness of maintenance units in the health care industry In so clarifying hisposition,Member Penello stated that he is of the view that a craft maintenance unitmay be appropriate when, viewed in light of all the criteriatraditionally considered in determining the appropriateness of maintenanceunits generally, its establishment does not conflict with the congressionalmandate against proliferation of bargaining units in the health care indus-tryThis standard which is a more rigid one than is applied in other industries, can be met, in Member Penello's view when the unit sought unlikethe situation inShriners,is composed of licensed craftsmen engaged in traditional craft work which is performed in a separate and distinct locationapart from other employees in the health care facility Normally, such em-ployees do not perform other services throughout the health care facility, aswas the case inShriners,and thereisatmost,minimal transfer or inter-change to and from the craft unit In the instant case no union is seeking torepresent the stationary engineers separatelyHowever if such a unit wassought herein, it would not satisfy the standard set forth by him in hisconcurring opinion inStVincent sfor finding a craft maintenance unit tobe appropriate ST JOSEPH HOSPITAL273an election in the maintenance and engineering de-partment unit sought by the PetitionerThe maintenance and engineering department em-ployees are highly skilled, with 17 of them being jour-neymen The overwhelming majority of the employ-ees in the department are the hospital's highest paidnonprofessional employeesWages range from $5 54per hour to $7 51 per hour for 23 of the approximate-ly 32 employees Moreover, most of these employeesreceive the maximum rate within 2 years, with theengineers, carpenters, plumbers, and electricians re-ceiving the maximum rate in 6 months 10The maintenance and engineering department op-erates with a high degree of autonomy Hiring inter-views are conducted by the department head and,once hired, an employee's salary scale, starting time,and work base are set by his department head Em-ployees participate in a departmental orientationprogram and the department promulgates work rulesand dress regulations Seniority, which is recognizedfor promotions and scheduling vacations, is depart-mentalThe department head is instrumental ingranting wage increases, promotions, transfers, over-time,vacations,breaktimes, sick leave, and dis-chargeMoreover, he exercises no general authorityoutside his department There is little transfer, no in-terchange, and no evidence of maintenance and engi-neering department employees being supervised byanyone outside of their departmentsIn accordance with principles long recognized bythe Board," Petitioner is seeking merely to representthe employees in one department-the maintenanceand engineering department, a unit in which the hos-pital has administratively organized itself accordingto functionThere is no bargaining history on the basis of amore inclusive unit Petitioner represents a unit ofstationary engineers only and a unit of stationaryand maintenance engineers who perform mainte-nance work at a number of area hospitals Although,as stated by the majority, this does not require theestablishment of a separate maintenance and engi-neering department unit, neither can it be said topreclude it or even act as a material factor in render-ing the unit inappropriate Clearly it is a relevant fac-tor indicating the appropriateness of the unit sincethe Act requires only that the unit be appropriate,that is, appropriate to insure to employees in eachcase "the fullest freedom in exercising the rightsguaranteed by this Act " 12It is clear that Congress contemplated the appro-priatenessofdepartmental unitsRepresentativeThompson, Chairman of the House Special Subcom-mittee on Labor and co-sponsor of the amendinglegislation, stated that "the Committee did not intendto foreclose the Board from continuing to determinethe traditional craft anddepartmental units,such asstationary engineers in the health care field " (Em-phasis supplied )13Petitioner is seeking to represent a well-definedseparate engineering and maintenance departmentwhich is comprised of a nucleus of highly paid andhighly skilled employees who have their own base ofoperations and who are responsible for the opera-tion, repair, and maintenance of the hospital's physi-cal plant For the reasons stated above and for thereasons stated in our dissents inThe Jewish HospitalAssociation of Cincinnati d/b/a Jewish Hospital ofCincinnati,223NLRB 614 (1976), andRiversideMethodistHospital,223NLRB 1084 (1976), wewould direct an election in the maintenance and en-10 This is particularly notable in comparison with the employees in thegineering department unit sought by the Petitionerother departments where it takes 4 years to go from the starting rate to themaximum rate72Morand Brothers Beverage Co, et a!91NLRB 409 (1950) enfd 19011 See, eg ,International Paper Company (Southern Kraft Division)96F 2d 576 (C A 7 1951)NLRB 295 (1951)13 120 Cong Rec E 4899 (daily ed , July 22 1974)